JUDGE GAYLE
delivered the opinion of the Court.
In this case it is assigned as error, that judgement was rendered by default before the declaration was filed. In *150†^6 reCorcI the judgement precedes the declaration, and there is a statement of the clerk, that the declaration was several months after the rendition of the judgement. The counsel foi the defendant contends, that this state* ment was not required by the official duties of the ele? k, and it cannot be noticed as a part of the record, it is one of the first duties of the clerk to record the proceedings ol the Court, in the order in which they occurred. This statement was proper, and was enjoined !>y his duty. It is the unanimous opinion of the Court, that the judgement be reversed and the cause be remanded.
Note. Rankin vs, Crowells, Minor’s Ala. Rep. 125, accordant.
H. G. Perry, for plaintiff.
Thorington, for defendant in error.